Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 7/22/2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-16, and 22-30 is/are rejected under 35 U.S.C. 103 as obvious over Misra et al. (US 6,197,201) in view of Fang et al. (US 2007/0210005).
Regarding claim 1, Misra teaches a method for treating water containing a target analyte, such as arsenic or selenium, the method comprising determining the pH of the water, controlling the pH of the water to be within a target range of 5-7.5 (adjusted to a pH of 3-10 C6/L10-14, and most efficient for arsenic at a pH of 6-9 C11/L38-44), adding to the water at least one rare earth metal salt (lanthanum salt) and at least one coagulant (ferric salt), and removing the target analyte from the water, wherein the pH is maintained within a target pH (most efficient for removing arsenic is a pH of 6-9) (Fig. 3; C6/L10-14; Examples 2-3 C8/L 65-C12/L38 Tables 6 and 7).  
It is noted that Misra does not explicitly teach determining the pH of the water. However, as Misra teaches that the pH is adjusted to be within a certain range (pH of 3-10) and that a suitable pH adjustment is performed to cause the desired reaction (Fig. 3 and Table 6), one skilled in the art would inherently have to determine the pH in order to adjust it to the desired level. As it is not explicitly stated, one could argue that the determining step is not inherent. However, one skilled in the art would have found it obvious to determine the pH in order to accurately adjust the pH to the desired value. 
Misra teaches that the target analyte is arsenate and not phosphate. Fang teaches that rare metal earth reagents (lanthanum) is favorably used to remove both phosphate and arsenate because it forms insoluble salts with a very small Ksp (0003]). This is consistent with Misra (C3/L35-40) stating the common knowledge in the art includes using rare earth metals for removing phosphate. As such, one skilled in the art would have found it obvious to apply the Misra method to remove other target analytes, such as phosphate, as the rare earth metal salts are known to form insoluble salts of both phosphate and arsenate easily.  
Regarding claims 2-3, as can be seen in Tables 6-7, the amount of rare earth metal and coagulant are added in an amount to remove more than 75% (stability percentage/arsenic removed is up to 99%).
Regarding claim 4, Misra teaches that the reagent (rare earth salt and coagulant) is added in an amount of 80 ppm (C12/L21-25, which is 100 ppm ([0091]). 
Regarding claims 5-6, Misra teaches the pH is adjusted via an acid or base (C9/L10-13). It is inherent that the amount added be based on the determined amount or the pH would not reach the desired pH upon addition of the acid/base.
Regarding claims 9, see claim 1 above for the target analyte being phosphate. 
Regarding claims 11 and 23, Misra teaches that pH is in the range of 6-9, which overlaps the claimed range (C11/L38-44).
Regarding claim 12, Misra does not teach that the pH and the relative amount is added based upon a synergistic high point as claimed. As discussed above, the term synergistic high point is defined in Fig. 7 and pages 9-10 of the present application. However, it is Examiner’s position that merely optimizing the concentration based upon the fluid treated and results desired would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 13, Misra teaches a method for treating water containing a target analyte, such as arsenic or selenium, the method comprising determining the pH of the water, adding to the water at least one rare earth metal salt (lanthanum salt) and at least one coagulant (ferric salt), and removing the target analyte from the water, wherein the pH is not adjusted (adding the at least one rare earth metal salt (lanthanum salt) and at least one coagulant (ferric salt) to the slurry) (Fig. 3; Example 6  C14/L50-C15/L25 Table 12).  
It is noted that Misra does not explicitly teach determining the pH of the water. However, as Misra teaches that the pH is adjusted to be within a certain range (pH of 3-10) and that a suitable pH adjustment is performed to cause the desired reaction (Fig. 3 and Table 6), one skilled in the art would inherently have to determine the pH in order to adjust it to the desired level. Further, Example 6 shows the pH is monitored during the treatment process. As it is not explicitly stated, one could argue that the determining step is not inherent. However, one skilled in the art would have found it obvious to determine the pH in order to accurately adjust the pH to the desired value, to ensure that the pH is within a desired range, or to optimize the process based on the pH. 
It is noted that Misra does not teach determining an effective amount based on pH. However, it is Examiner’s position that merely optimizing the concentration based upon the fluid treated and results desired would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claims 14-15, for example 6, the initial slurry has an initial arsenic content of 7080 ppb but after treatment the arsenic content is down to below 4 ppb thus producing a treatment effect efficiency of removing more than 90 wt% (Tables 10 and 12). While the target analyte is not arsenic, one skilled in the art can expect similar results given the teachings of Fang, or one skilled in the art would expect similar results given the same reagents are added to the same stream. 
Regarding claim 16, as stated in claim 13 above, optimizing the amount of reagent added would have been obvious to one skilled in the art. 
Regarding claim 22, Misra teaches that ferric sulfate is added to the water being treated (Fig. 3; C6/L10-14; Examples 2-3 C8/L 65-C12/L38 Tables 6 and 7).
Regarding claim 24, Misra never positively states that the pH is maintained in the target range throughout the process. However, Misra does not teach a pH adjusting step prior to removing the precipitated arsenic and one skilled in the art would have found Misra anticipates  maintaining the pH range as no method step is taught for adjusting the pH after the precipitation, or it would have been obvious to do so in order to minimize unneeded pH adjustment steps. 
Regarding claim 25, as can be seen in Example 6 and Table 12, the process can be applied to a stream that is within the desired pH range without a pH adjusting step. 
Regarding claim 26, Misra teaches that the at least one rare earth metal salt can include cerium/cerium salts (C5/L9-47).
Regarding claim 27, Misra teaches that the rare earth metal can be added in a ratio of 2:6 (4 coagulant plus 2 rare earth metal) thereby providing a weight ratio of 0.3 as claimed (Tables 10-11). 
Regarding claim 28, as can be seen in Table 10, the rare earth metal salt can be added in ranges of 400 ppm to 2000 ppm. However, optimizing the specific amount according to the fluid treated and results desired would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 29, Table 10 shows that the coagulant/iron salt can be added at a rate of 200 ppm with excellent results. 
Regarding claim 30, Misra teaches that the initial arsenic concentration is 7080 ppb (7.08 ppm) (Table 11) but fails to teach the initial target analyte/phosphate concentration being in the same range. However, as discussed in claim 1 above, it would have been obvious to apply the Misra process to a stream having phosphate with a reasonable expectation of success. Additionally, one skilled in the art would have found it obvious to apply the Misra process to a stream having similar concentrations (7 ppm) of phosphate as it is merely applying a known process to a similar stream with a different contaminant that is known to be also effectively treated by the same process. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 6,197,201) in view of Fang et al. (US 2007/0210005), as applied to claim 1 above, and further in view of Misra et al. (US 2006/0086670 hereinafter `670).
Regarding claim 7, Misra teaches that the rare earth metal salt and coagulant are used together but fails to teach the rare earth salt and coagulant are added as a blend. `670 teaches that the rare earth metal salt and coagulant are added as a blend to treat a similar stream with the same contaminants (arsenic) ([0087]-[0091]). As such, one skilled in the art would have found it obvious to provide the rare earth metal salt and coagulant as a blend in order to reduce the number of injection points and simplify the addition process. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the above rejection has been modified to address the added limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777